Mb, Justice del Tobo
delivered the opinion of the court.
This is an appeal taken from a judgment of the District Court of Ponce, sustaining the action of ejectment instituted by Manuel Rosaly Castillo against The People of Porto Rico, Adolfo Lespier and Gerónimo Sánchez.
The defendants, Lespier and Sánchez, were personally summoned, and, having failed to appear in due time, their default was noted; the trial continuing with the sole intervention of The People of Porto Rico, as defendant.
The appeal was taken by The People of Porto Rico, the only ground alleged in support thereof in this Supreme Court being that inasmuch as The People of Porto Rico cannot be *483sued 'without its consent, and it appears tliat such consent had not been given in the present case, the district court acted without jurisdiction; wherefore, the judgment rendered by it was null and void.
Let us examine this interesting question with all the attention it demands. We do not propose to discuss whether or not such privilege exists with respect to The People of the United States, or to The People of the States of the Union, or to The People of some of the organized or incorporated Territories. This question has been decided in the affirmative on several occasions by the Supreme Court of the Republic. Our study shall -be confined to Porto Rico.
Throughout the Spanish domination, even down to its closing period, when the autonomic régime was established, Porto Rico could be considered neither as a sovereign, nor as a quasi-sovereign. The sovereign was never Porto Rico, but always Spain.
By the Treaty of Paris, Spain ceded to the United States the Island of Porto Rico and other islands which were then “under her sovereignty” in the West Indies, and the Island of Guam in the Marianas or Ladrones.
The sovereignty with respect to Porto Rico was, therefore, transferred by virtue of this treaty, from the Spanish Monarchy -to the United States.
The Island was ruled at the beginning of the new sovereignty by a military government, and, afterwards, Congress' — •' on April 12, 1900 — passed an “act temporarily to provide revenues and a civil government for Porto Rico, and for other purposes.”
Upon studying said act in its entirety, the conclusion is reached that although Congress did not constitute Porto Rico as an independent sovereign (nation), nor as a sovereign incorporated into the American Union (state), certain it is that it invested Porto Rico with many of the attributes which characterize sovereignty.
*484Among these attributes do we find that of not being sned without its consent?
Our answer must be in the negative, after a careful consideration of the entire act, especially section 7 thereof, which reads as follows:
“Section 7. — That all inhabitants continuing to reside therein who were Spanish subjects on the eleventh day of April, eighteen hundred and ninety-nine, and then resided in Porto Rico, and their children born subsequent thereto, shall be deemed and held to be citizens of Porto Rico, and as such entitled to the protection of the United States, except such as shall have elected to preserve their allegiance to the Crown of Spain, on or before the eleventh day of April, nineteen hundred, in accordance with the provisions of the treaty of peace between the United States and Spain, entered into on the eleventh day of April, eighteen hundred and ninety-nine; and they, together with such citizens of the United States as may reside in Porto Rico, shall constitute a body politic under the name of The People of Porto Rico, with governmental powers as hereinafter conferred, and with power 'to sue and be sued as such.’ ”
The words “power to sue and be sued” have always had an invariable signification.
Blackstone, in his Commentaries, says:
“II. After a corporation is so formed and named, it acquires many powers, rights, capacities and incapacities, which we are next to consider. Some of these are necessarily and inseparably incident to every corporation; which incidents, as soon as a corporation is duly created, are tacitly annexed, of course. As, 1. To have perpetual succession. This is the very end of its incorporation; for there cannot be a succession for over without an incorporation; and, therefore, all aggregate corporations have a power necessarily implied of electing members in the room of such as go off. 2. To sue or he sued, implead or be impleaded, grant or receive, by its corporate name, and do all other acts, as natural persons may. 3. * * 4. * * *. 5. ■# * y These five powers are inseparably incident to every corporation, at least to every corporation aggregate. (1 WendeU’s Blackstone’s Commentaries, 475.)
*485And Kent, also in Ms Commentaries, says:
“ (1). Of their ordinary powers. — The ordinary incidents to a corporation are: 1. To have perpetual succession, and, of course, the power of electing members in the room of those removed by death or otherwise; 2. To sue and be sued, and to grant and to receive by their corporate name; 3. * •“ *;4. * * *; 5. * * #;6. * * Some of these powers are to be taken in many instances with much modification and restriction.” (2 Kent’s Com., 278.)
In the case of Bank of the United States v. Deveaux et al., Chief Justice Marshall, of the Supreme Court of the United States, in delivering the opinion of the court, expressed himself in the following terms:
“The plaintiffs contend, that the incorporating act confers this jurisdiction. That act creates the corporation, gives it a capacity to make contracts and to acquire property, and enables it ‘to sue and he sued, plead and be impleaded, answer and be answered, defend and be defended, in courts of record, or any other place whatsoever. ’ This power, if not incident to a corporation, is conferred by every incorporating act, and is not understood to enlarge the jurisdiction of any particular court, but to give capacity to the corporation to appear, as a corporation, in any court which would, by law, have cognizance of the cause, if brought by individuals.” (5 Cranelx U. S. Rep., 85.)
These words, "besides being applied to private corporations, were used with reference to municipal and other public corporations. (See 28 Cyc., 1755.)
Congress itself made use of them when legislating for the District of Columbia (see Metropolitan Railroad Co. v. District of Columbia, 132 U. S. Rep., 6); when fixing the powers of corporations (see vol. 31, U. S. Stat. at Large, p. 1281, sec. 587, and p. 1304, sec. 721); and when creating national banks (see St. Louis National Bank v. Allen and others, 5 Fed. Rep., 551.)
It has been alleg-ed that the words “with power to sue and be sued,” used with reference to a sovereign or quasi-sovereign, such as The People of Porto Rico, should be given *486a restrictive construction, and that, therefore, the meaning attached to those words, when used with reference to corporations, is not applicable.
The words employed by the legislator are: ‘ ‘ and they, together with such citizens of the United States as may reside in Porto Rico, shall constitute a body politic under the name of The People of Porto Rico, with governmental powers as hereinafter conferred, and with power to sue and be sued as such. ’ ’
The words “body politic” are defined in 5 Cyc., 719, as “the collective body of a Nation or State, as politically organized, or as exercising political functions; a corporation.”
Consulting the work “Words and Phrases Judicially Defined,” vol. 1, p. 820, it will be seen that the phrases “body politic” and “body corporate,” are used indistinctly, and under the same title reference is made to municipal corporations and to States.
“These artificial persons,” says Blackstone in speaking of Corporations, “are called bodies politic, bodies corporate, (corpora corporata,) or corporations.” (Ewell’s Essentials of the Law, p. 95.)
The word “power,”- as generally understood, implies “responsibility.” The Legislature of Porto Rico has itself given it this interpretation when employing it in section 32 of our Civil Code, which provides that every corporation has power “to sue and be sued in any court,” and when employing it in the act to establish a system of local government, and for other purposes, approved March 8, 1906, which provides, under section 2 thereof, that “the inhabitants of any municipality within the meaning of this act, are hereby constituted a body politic and corporate which shall have perpetual succession, may use its own official seal, sue and be sued * * % ? ?
There cannot be two different rules of interpretation for the purpose of determining the scope of words whose signification has been invariable for centuries. In using them, *487Congress lias adhered to their correct and- ■well-understood meaning. Had its intention been otherwise, had it proposed to endow The People of Porto Pico with the attribute of sovereignty consisting in the prerogative of not being sued without its consent, either it would have refrained from using such words, as in the case of Hawaii, whose organic act was passed at the same session as that of Porto Rico, or it would have said “with power to sue and ‘consent’ to be sued.”
The presence.of the words “with power to sue and be sued,” in our Organic Act, cannot be ascribed to an oversight of Congress, but, on the contrary, it may be presumed that Congress employed them having in mind the obligations contracted in the Treaty of Paris, and with the desire of giving to the persons included in its stipulations ready access to courts of justice, against any invasion of their rights by governmental action. And indeed, there shoulcl.be no fear of entrusting to the courts the protection, not only of the persons mentioned in the treaty, but of any other persons, without excluding The People of Porto Rico. This has been demonstrated sufficiently by an experience of more than 10 years.
Although the only ground alleged for the appeal was the question of jurisdiction, which we have considered and decided, we have also carefully gone over the transcript of the record, and find that no material error has been committed.
Therefore, the appeal should be dismissed and the judgment appealed from, affirmed.

Affirmed.

Chief Justice Hernández and Justice Wolf concurred.
Mr. Justice MacLeary dissented.
Mr. Justice Figureras did not sit at the hearing of this case.